—In an action for an accounting, the appeal is from an order granting a motion for leave to serve an amended answer. Order reversed, with $10 costs and disbursements, and motion denied, without prejudice to *888a renewal of the motion upon a proper proposed amended answer. The present proposed amended answer is improper in that it pleads the legal effect of foreign statutes rather than their substance. It is also necessary to plead that the foreign statutes were in effect at the time of the alleged transaction, and to negative any exceptions excluded by the foreign statutes from their operation (Grossman v. Western Fin. Corp280 App. Div. 833, and cases cited; 3 Carmody-Wait on New York Practice, pp. 483-493). In view of the particular circumstances existing, appellant shall have the right to take such further procedural steps before trial as he may deem advisable, despite his having filed a statement of readiness.
Wenzel, Acting P. J., Beldock, Murphy, Hallinan and Kleinfeld, JJ., concur.